Citation Nr: 1604684	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  08-27 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right arm disability, other than a right arm scar.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before a Decision Review Officer (DRO) at a September 2009 RO hearing.  A transcript of this hearing is of record.

In June 2012, the Board remanded the issues on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Although the right arm issue certified to the Board was for right arm traumatic arthritis, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue has been recharacterized to comport with the record.  


FINDINGS OF FACT

1.  The evidence does not show that the Veteran has a current diagnosis for bilateral hearing loss. 

2.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's tinnitus is etiologically related to his in-service combat noise exposure.  

3.  The evidence does not show that the Veteran has a diagnosis for a right arm disability, other than for his service-connected right scar.  



CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria to establish entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria to establish entitlement to service connection for a right arm disability, other than a right arm scar, have not been met.  38 U.S.C.A. § 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by a January 2007 letter.  

The Board concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent VA examinations in February 2013 for the Veteran's claimed right arm disability.  

The Board notes that the Veteran is currently serving a life sentence and has been in custody since March 1980.  VA's attempts to provide the Veteran with a VA audiological examination were unsuccessful.  VA has special procedures for handling the scheduling of VA examinations for incarcerated Veterans.  The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement; as such individuals are entitled to the same care and consideration given to their fellow non-incarcerated veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him or her the necessary examination at the closest VA medical facility.  See 38 U.S.C.A. § 5711.  Nevertheless, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995). 

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated veterans.  The manual calls for the RO or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether a veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d.

VBA Fast Letter 11-22 (Sept. 8, 2011) outlines how the compensation clinics must document that they have made multiple attempts and exhausted all possible avenues for obtaining access to the incarcerated Veteran for the examination.

In this case, VA documented its attempts to provide the Veteran with an audiological examination.  An August 2007 examination request response reflects that VA tried to arrange for the jail to bring the Veteran to VA for his examination but was unable to do so due to a security issue.  Subsequently, in January 2013, the Veteran was afforded another opportunity for a VA audiological examination at the correctional facility where the Veteran has been detained; however, the VA examiner explained that she could not conduct an audiological examination in prison due to strict sound booth requirement, equipment and testing regulations for disability requests.  The Board finds that all proper procedures were followed to provide the Veteran, as an incarcerated Veteran, with a VA examination.  As the Veteran has been deemed a security problem for release to attend a VA examination outside of the correctional facility, and it has been determined that an audiological examination cannot be adequately performed in the prison, the Board finds that no other steps are required, and the duty to assist has been satisfied.   

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II. Service Connection 

	Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis and organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system include sensorineural hearing loss and tinnitus.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

Service connection for chronic diseases may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

With respect to hearing loss, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Hensley at 159.

Pertinent law further provides that a Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2015).  In this case, the evidence shows that the Veteran served in Vietnam, but it does not show that he has been diagnosed with a presumptive disease for exposure to herbicides.  Therefore, the Veteran is not entitled to consideration of presumptive service connection on this basis.  See DD Form 214.  

Notwithstanding the provisions relating to presumptive service connection, a Veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran is competent to describe the nature and extent of his in-service noise exposure.  See C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Bilateral Hearing Loss and Tinnitus

The Veteran explained that he served in Vietnam as a radio operator with the 51st Airborne First Battalion as an advisor for artillery and naval gun fire and air strikes.  He said he spent most of the time in the field.  Following a hit from a B-40 rocket barrage in November or December 1969, he noticed that he had ringing in his ears.  He also said that he was exposed to noise while firing 105 and 155 caliber guns without hearing protection.  Upon his return from Vietnam, the Veteran said that he reported his hearing problem when he noticed that he had trouble understanding orders.  He also reported the ringing in his ears, but was told that it was due to his close proximity to all of the guns and explosions.  He underwent a hearing test and was told that he had bilateral hearing loss.  Since service, the Veteran has not had another hearing test.  For six years, he worked as a sale representative and a farmer until he was arrested in 1979.  The Department of Corrections does not provide any treatment for hearing loss and he does not wear any hearing aids.  For the last seven or eight years, the Veteran said his hearing had worsened to the point where he had difficulty distinguishing sounds.  Ten years ago, the Veteran said that he was supposed to go see a doctor, but he was never able to go.  See September 2009 DRO hearing transcript.  

The Veteran's service in Vietnam from June 1969 to June 1970 was verified.  See December 2011 VA correspondence.  His DD 214 reflects that the Veteran's military occupational specialty was a Voice Radio Operator and he received a Combat Action Ribbon.  As such, the Veteran engaged in combat.  

Upon enlistment, the Veteran had normal hearing for VA purposes.  See December 1967 enlistment examination.  In an associated report of medical history, the Veteran affirmatively denied any ear, nose, or throat trouble and hearing loss.  

At a June 1969 examination, no audiometric testing was performed.  The Veteran's whisper test was 15/15 bilaterally.  

At a February 1971 re-enlistment examination, the Veteran was diagnosed with bilateral hearing loss, not considered disabling.  


February 1971 Re-Enlistment Examination

500
1000
2000
3000
4000
RIGHT
40
40
30
35
35
LEFT
25
25
15
25
20

In an associated report of medical history, the Veteran noted ear, nose or trouble and hearing loss.  

At a May 1972 separation examination, the Veteran's hearing was normal for VA purposes bilaterally.


May 1972 Separation Examination

500
1000
2000
3000
4000
RIGHT
10
0
0
0
25
LEFT
5
5
5
5
15

The record includes treatment records from Polk Correctional Institution from October 1986 to December 2013.  The records do not document any clinic visits related to complaints, treatment or diagnoses for hearing loss or tinnitus.  

As previously discussed above, the Veteran was afforded two opportunities to attend a VA audiological examination in August 2007 and January 2013, but those attempts were unsuccessful.  As was explained earlier in the decision herein, further attempt to obtain the necessary audiological examination would be impractical and futile because of the nature of the Veteran's incarceration.  The record includes no post-service hearing tests.  

As an initial matter, the Board finds that by virtue of his combat service, the Veteran was exposed to hazardous noise during his active duty service. Nevertheless, the Board finds that the evidence as a whole weighs against finding in favor of the Veteran's service connection claim for bilateral hearing loss.  

The Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation, there must be an existing disability, and one that has resulted from a disease or injury that occurred during active duty service.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the Veteran filed his original claim for service connection in December 2006 and the evidence does not indicate a diagnosis of bilateral hearing loss, for VA purposes, at any time since he filed his claim.  The Board recognizes that the Veteran was unable to participate in his scheduled VA audiological examinations, which may have provided the evidence necessary to support his claim.  However, the Board emphasizes, for the reasons outlined above, that VA did all it was required to do to assist the Veteran with obtaining a VA examination.  No further assistance is required in this matter.

Despite the Veteran's lay assertion that he has bilateral hearing loss, there is no objective evidence to support his assertion.  As the question of whether the Veteran has bilateral hearing loss is a complex medical question, and the Veteran has not demonstrated that he has the requisite expertise on audiological matters.  See Jandreau v. Nicholson, 492 F.3d at 1377.  Therefore, the Board finds that service connection for bilateral hearing loss is not warranted.  

With regard to the Veteran's service connection claim for tinnitus, the Board finds that the evidence is at least in equipoise that the Veteran's tinnitus is etiologically related to his active duty service.  The Veteran was exposed to combat noise during service.  At his September 2009 RO hearing, the Veteran testified that he noticed ringing in his ears after being hit by a B-40 rocket during service.  He also reported the correctional facility did not offer services for hearing problems.  The Board finds that the Veteran's testimony that his tinnitus began during service and continued after service to be credible.  Therefore, the Board finds that based on the Veteran's competent and credible statements regarding the onset and continuity of his tinnitus symptoms, service connection for tinnitus is warranted.  

In summary, the Board finds that the preponderance of the evidence shows that the Veteran does not have bilateral hearing loss, therefore, the benefit-of-the-doubt rule does not apply, and service connection for bilateral hearing loss must be denied.  Furthermore, resolving all reasonable doubt in favor of the Veteran, service connection for tinnitus must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

	Right Arm Disability

At his September 2009 RO hearing, the Veteran testified that he was diagnosed with right arm arthritis at the Polk Correctional Institution.  He said that he sustained a three-inch scar on his right upper arm when he was hit with a B-40 rocket, as mentioned above, during active duty service.  He said that he was medevacked to an Australian Medical Station in Da Nang, that he was sewed up, and then he went back to duty in the bush.  

Upon enlistment, the Veteran had normal clinical evaluation results.  See December 1967 enlistment examination.  In his associated report of medical history, the Veteran affirmatively denied having arthritis or rheumatism.  A June 1969 examination reflects that the Veteran had abnormal upper extremities clinical evaluation results.  The examiner noted that he had a healed scar not considered disabling.  A February 1971 re-enlistment examination showed normal clinical evaluation results.  In an associated report of medical history, the Veteran affirmatively denied having arthritis or rheumatism.  A May 1972 separation examination noted that the Veteran had a right upper arm scar measuring three inches long.  

The record includes treatment records from Polk Correctional Institution from October 1986 to December 2013.  The records do not document any clinic visits related to complaints, treatment or diagnoses for right arm problems, including arthritis.  

In February 2013, the Veteran underwent VA examinations related to his claimed right arm disability.  The Veteran reported that he had sustained a fragmentation wound to his right upper arm from a B-40 rocket attack while stationed in Vietnam, which went through his right bicep and fractured the humerus bone.  He said he received treatment offshore at a hospital, he was taken to a base for a month, and then he returned to duty.  He currently reported having pain and limited motion in the arm as a result of his in-service incident.  Following an objective evaluation, the VA examiner diagnosed the Veteran with a laceration of the bicep and shell fragmentation wound to the right upper arm.  The VA examiner found the Veteran's in-service allegations to be plausible, but unsupported by his service treatment records.  There was no evidence that he had a significant war wound that fractured his humerus or that he had any right arm or shoulder problems either in service or after service.  Moreover, the VA examiner noted that the Veteran is already service-connected for his right arm scar.  No other right arm diagnosis was made.   

Based on a careful review of the all of the evidence, the Board finds that the Veteran does not have a current diagnosis for a right arm disability, other than his already service-connected right arm scar.  

Whether service connection is claimed on direct, presumptive, or any other bases, a necessary element for establishing such a claim is the existence of a current disability.  Brammer  v. Derwinski, Supra.  The Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation, the Veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred during active duty service.  While the Board is cognizant of the Veteran's complaints of right arm pain, symptoms alone (such as pain), without any underlying malady, are not a disability for which service connection may be granted.  See Sanchez- Benitez v. Principi, Supra.  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

In this case, the Veteran filed his original claim for service connection in December 2006, and the evidence does not indicate a diagnosis of a right arm disability, other than his right arm scar, at any time.  Notably, the record includes post-service treatment records from 1986 to 2013 which do not document any complaints of right arm problems or an arthritis diagnosis.  

Although the Veteran is competent to describe his symptoms, the Veteran does not have the requisite knowledge or training to diagnosis arthritis.  See Layno v. Brown, 6 Vet. App. at 470.  Therefore, the Veteran's lay testimony as to whether he has such a diagnosis is not probative.

In summary, the preponderance of the evidence shows that the Veteran does not have a current diagnosis for any right arm disability, other than his service-connected right arm scar.  Therefore, the benefit-of-the-doubt rule does not apply, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a right arm disability, other than a right arm scar, is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


